DETAILED ACTION
             This action is in response to Applicant’s submission dated February 22, 2022; in which Applicant elected Group I without traverse as well as a species, MA1-094B, for search purposes only.  Examiner expanded the search beyond this species until he found relevant art, but a full search of the elected group was not conducted.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated December 2, 2020 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 6-14, and 40 are examined.  Claims 41-43, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i) 	Claim 6 lacks antecedent basis because it refers back to R6 and R7 of claim 1; however, claim 1 does not have these two variable groups .  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-11, 14, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noronha, et al, US 2011/0212077.  Noronha, et al. teaches biaryl meta-pyrimidine compounds capable of inhibiting kinases, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image1.png
    590
    385
    media_image1.png
    Greyscale
 found on page 7 of the reference anticipates the aforementioned claims where R3a and R3b are each H, L1 is a bond, R5a, R5b, R5d, and R5e are each H, Q1 is a substituted aryl, and R5c is L2-Q2 wherein L2 is (CH2)nO or (CH2)nSO2N(R3c) wherein n is 0 in either case and R3c is substituted alkyl, Q2 is a substituted alkyl (ethylene) substituted with a heterocyclyl or unsubstituted heterocyclyl (pyrroline), R6a and R6b are both H, R6c is hydroxyl or (CH2)nOR3d where R3d is alkyl (methyl) and n is 0, R6d and R6e are both H.  The references compounds exhibit the same activity as the compounds of the instant claims and the specification defines substituent as basically any organic moiety.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-14, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Noronha, et al, US 2011/0212077.  
Determining the scope and contents of the prior art.
Noronha, et al. teaches biaryl meta-pyrimidine compounds capable of inhibiting kinases.  Specifically, the compound: 
    PNG
    media_image2.png
    199
    361
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    195
    359
    media_image3.png
    Greyscale

of the reference renders the aforementioned claims obvious R3a and R3b are each H, L1 is a bond, R5a, R5b, R5d, and R5e are each H, Q1 is a substituted aryl, and R5c is L2-Q2 wherein L2 is (CH2)n wherein n is 0, Q2 is 
    PNG
    media_image4.png
    64
    252
    media_image4.png
    Greyscale
, R6a and R6b are both H, R6c is halogen (chloro), R6d is (CH2)nOR3d where R3d is alkyl (methyl) and n is 0, and R6e is H.  The references compounds exhibit the same activity as the compounds of the instant claims and the specification defines substituent as basically any organic moiety.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  
An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.

 In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See also In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2dI 1897 (Fed. Cir. 1991)(discussed in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.  See also MPEP § 2144.08, paragraph II.A.4.(c).
       Ascertaining the difference between the prior art and the claims at issue.
It is well established that the removal of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Here, the only difference between the compounds of the reference and the instant compounds is that the instant inventors removed a methyl substituent from the pyrimidine ring of the reference to arrive at the instant compounds.  
       Resolving the level of skill in the art.
	Such modification is routine experimentation for one having ordinary skill in the art to modify the compounds of Noronha, et al. at the time the invention was made to prepare a compound within the scope of the compounds instantly claimed as applicants have done with the above-cited reference before them.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932